DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-13 are pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application is a 35 USC 371 National Stage filing of international application No. PCT/EP2018/056806 filed on 19 Mar. 2018, which claims benefit under 35 USC 119(a)-(d) to foreign application No. EP 17161884.6 filed on 20 Mar. 2017.
Claim Objections
Claims 2-13 are objected to because of the following informalities:  (i) “A compound for use according to claim 1” in claims 2-6 should be ----The compound according to claim 1---; (ii) An “A” should be placed at the beginning of claims 7, and 10-12 and a “The” should be placed at the beginning of claims 8-9, and 13; and (iii) “performed of human ovarian” in claim 9 should be ----“performed on human ovarian----.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claims 5-6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schibli et al. (WO 2013/167653 A1; published 14 Nov. 2013; see attached 892), in view of Valoti et al. (WO 2009/103333 A1; published 27 Aug. 2009; see attached 892) and Kohen et al. (US 2013/0034496 A1; published 7 Feb. 2013; see attached 892).

	Schibli et al. teach 18F-labeled folate/antifolate analogue (see title).  Schibli et al. disclose 3’-aza-2’-[18F]fluorofolic acid 
    PNG
    media_image1.png
    166
    376
    media_image1.png
    Greyscale
 (see pg. 56).  Schibli et al. 
    PNG
    media_image2.png
    181
    453
    media_image2.png
    Greyscale
 and  XVIIIa 
    PNG
    media_image3.png
    191
    440
    media_image3.png
    Greyscale
 wherein R3 may H or C1-C12 alkyl (see pgs. 33 and 42).  Schibli et al. teach pharmaceutically acceptable salts (see pg. 74).  Schibli et al. teach a method for diagnostic imaging of a cell or population of cells expressing a folate receptor, said method comprising the steps of administering at least one folate radiopharmaceutical of the invention in a diagnostic imaging amount, and obtaining a diagnostic image of said cell or populations of cells.  The imaging may be performed in vivo or in vitro (see pgs. 47-48).  Schibli et al. teach that FR-beta is also overexpressed on tumor associated macrophages (TAMs).  Clinical studies have shown a correlation between the number of TAMs and poor prognosis for amongst ovarian cancers (see pg. 3).  Schibli et al. teach human cervical carcinoma cell lines (see pg. 53).  Schibli et al. teach a method of in vitro detection of a cell expressing the folate receptor in a tissue sample which includes contacting said tissue sample with at least one folate radiopharmaceutical of the invention in effective amounts and sufficient time and conditions to allow binding to occur and detecting such binding by imaging techniques such as autoradiography and the like (see pg. 48).  Schibli et al. teach a method of diagnostic imaging or monitoring a subject comprising the steps of (i) administering at least one compound according to claims 1 to 15 in a diagnostic imaging amount, and (ii) performing diagnostic imaging using PET (see claim 22).  Schibli et al. teach a method of monitoring cancer or inflammoatory and autoimmune disease therapy in a subject comprising the steps of (i) administering to a subject in need thereof at least one compound according to claims 1 to 15 in a diagnostic imaging 18F nuclides in versatile and efficient and high radiochemical yields.  The obtained 18F-folate/antifolate analogue compounds show high selectivity for FR-positive tissue and this it can be concluded such modifications to the folate skeleton exert no negative effect on folate receptor binding affinity (see pg. 6)
	Schibli et al. do not disclose compounds of instant formulas Ia, Ib, IIa, IIb, IIIa, or IIIb optionally having a stereoisomeric purity of greater than 99% or methods of their use in vitro or in vivo in the diagnosis and/or monitoring of disease.  
	Valoti et al. teach a process for the diastereoisomeric resolution of 5-methyltetrahydrofolic acid (see title).  Valoti et al. teach that 5-MTHF and its derivatives have two asymmetric centres, the one belonging to the L-glutamic acid moiety and second chiral centre on the carbon in the position 6 of the pteridinyl moiety.  The configuration of the natural isomer corresponds to (6S)-N-[4-[[2-amino-1,4,5,6,7,8-hexahydro-5-methyl-4-oxo-pteridinyl)methyl]amino]benzoyl]-L-glutamic acid, having the formula 
    PNG
    media_image4.png
    161
    394
    media_image4.png
    Greyscale
.  This natural diastereomer, commonly found in foods, is the essential endogenous form utilized and stored in the human body whereas the unnatural diastereomer is therapeutically ineffective since it is poorly and slowly metabolized 
	Kohen et al. teach a positron emission tomography tracer (see title).  Kohen et al. disclose 5-[11C]-methyl-THF (see [0004]; abstract).  Kohen et al. teach radioligands are imaging tracers that detect and quantify cancer/tumor cell densities within live an post mortem tissue (see [0034]-[0036], [0050], [0084]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compounds of Schibli et al. (18F-labeled reduced tetrahydro-folate derivatives or salts thereof wherein the phenyl ring has been replaced by a pyridinyl ring with no loss negative effect on folate receptor binding affinity) by preparing [18F]5MTHF wherein a pyridine ring replaces the phenyl ring (racemate contains both diastereomers) taught by Schibli et al., Valoti et al., and Kohen et al. because it would advantageously enable PET imaging the active form folate in a subject.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the [18F]5MTHF derivatives of Schibli et al. by further isolating the diastereomers of the derivatives and/or their labeling precursors optionally with a stereoisomeric purity of greater than 99% and optionally as an alkaline earth metal salt, such as a calcium salt, as taught by Schibli et al. and Valoti et al. because it would advantageously enable PET examination of the natural and unnatural diastereomers of [18F]5MTHF derivatives with high overall purity wherein the examination includes an examination of their metabolism profile.  The limitations of for use in diagnostic imaging of a cell or population of cells expressing the folate receptor in vitro or in vivo or for use in monitoring 18F]5MTHF derivatives made obvious by Schibli et al. and Valoti et al. are structurally capable of performing the intended use because they are 18F-labeled (positron emitting) reduced folate mimetics. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Schibli et al. (methods for diagnostic imaging of a cell or population of cells expressing the folate receptor in vitro or in vivo comprising administering/contacting the compounds therein to a subject, tissue or cells expressing the folate receptor) by administering/contacting the compounds made obvious by Schibli et al. and Valoti et al. in a diagnostic imaging amount to the subject, tissue or cells expressing the folate receptor such that binding occurs and then detect/image the binding by PET or autoradiography as taught by Schibli et al. because it would advantageously enable determining the compounds suitability diseases such as cancer or rheumatoid arthritis.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the method of Schibli et al. by performing diagnostic imaging of human ovarian cancer cells as taught by Schibli et al. (number of TAMs expressing FR-beta correlated with ovarian cancers) because it advantageously enable diagnosing human ovarian cancers based on FR binding by PET.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Schibli et al. (methods of montitoring cancer or inflammatory and autoimmune disease therapy in a subject and combination of methods of methods of therapy of cancer) by administering to a subject in need thereof a compounds made obvious by Schibli et al. and Valoti et al. in combination with a therapeutic agent as taught by Schibli et al. because it would advantageously enable determine the agent’s efficacy of therapy in the subject.  
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618